BAKES, Chief Justice,
concurring specially:
At all stages of the proceedings in this matter the State has assumed that the officer did not have probable cause to stop Brink’s motor vehicle, but only an “articulable suspicion.” As the majority opinion correctly points out, before a suspension is authorized for refusal to take a blood alcohol test, I.C. § 18-8002(4)(b) requires the officer to have probable cause, not merely articulable suspicion, to stop a motor vehicle and request the operator to submit to a blood alcohol test. Because' the State has not asserted that there was probable cause we need not address whether or not, on the facts of this case, there was probable cause. Our decision, as I understand it, only holds that under I.C. § 18-8002 an officer must have “probable cause to stop and request him to take the test” before a valid suspension can occur. Because the State has never asserted that there was probable cause to stop the appellant Brink, this case is controlled by the provisions of I.C. § 18-8002(4)(b), and the decision below must be affirmed.